UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 98-7043



VERNON F. EL-AMIN,

                                            Plaintiff - Appellant,

          and


DERRICK D. BROWN, a/k/a Abdur R.H. Muhammad;
ABDUR-RAHIM SHABAZZ,

                                                       Plaintiffs,

          versus


RONALD J. ANGELONE, Director of the Virginia
Department of Corrections; D. A. GARRAGHTY,
Chief Warden of the Greensville Correctional
Center; L. K. KELLY, Deputy Warden of the
Greensville Correctional Center; G. L. BASS,
Deputy Warden of the Greensville Correctional
Center; J. V. BEALE, Deputy Warden of the
Greensville Correctional Center; E. CREECH,
Head Chaplain of the Virginia Department of
Corrections; L. EDMONDS, TPS Supervisor of the
Greensville Correctional Center; C. OLIVER,
Head Chaplain of the Greensville Correctional
Center; R. S. WYNN, Chaplain of Unit S-3 of
the Greensville Correctional Center; D. TRENT,
Unit Manager of HU-(7) of the Greensville
Correctional Center,

                                           Defendants - Appellees,

          and
JERRY KILGORE, Virginia Secretary of Public
Safety; J. CLARK, Former Deputy Warden of the
Greensville Correctional Center; J. H. HARRIS,
Former TPS Supervisor of the Greensville
Correctional Center; V. M. WASHINGTON, Unit
Manager of HU-(9) of the Greensville Correc-
tional Center,

                                                       Defendants.



Appeal from the United States District Court for the Eastern Dis-
trict of Virginia, at Norfolk. Rebecca B. Smith, District Judge.
(CA-96-932-2)


Submitted:   January 19, 1999         Decided:   February 10, 1999


Before HAMILTON, WILLIAMS, and MICHAEL, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Vernon F. El-Amin, Appellant Pro Se. Pamela Anne Sargent, Assis-
tant Attorney General, Richmond, Virginia, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




                                2
PER CURIAM:

     Vernon F. El-Amin appeals the district court’s order denying

relief on his 42 U.S.C.A. § 1983 (West Supp. 1998) complaint.   We

have reviewed the record and the district court’s opinion and find

no reversible error.   Accordingly, we affirm on the reasoning of

the district court. See El-Amin v. Angelone, No. CA-96-932-2 (E.D.

Va. June 30, 1998).    We dispense with oral argument because the

facts and legal contentions are adequately presented in the mate-

rials before the court and argument would not aid the decisional

process.




                                                         AFFIRMED




                                3